Title: From Thomas Jefferson to United States Congress, 8 January 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the United States 
                     
                     Jan. 8. 1808.
                  
                  I communicate for the information of Congress the Report of the Director of the Mint of the operations of that establishment during the last year.
                  
                     Th: Jefferson 
                     
                     
                  
               